                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 DAYMOND HAYWOOD,                             :   Case No. 1:18-cv-361
                                              :
         Petitioner,                          :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 C/O FRI, et al.,                             :
                                              :
         Respondent.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 3) AND
                 TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Litkovitz. Pursuant to such reference, the Magistrate Judge

reviewed the pleadings filed with this Court and, on August 16, 2018, submitted a Report

and Recommendation. (Doc. 3). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Petitioner’s case is DISMISSED for want of prosecution.

        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.
        IT IS SO ORDERED.

Date:       10/3/18
                                Timothy S. Black
                                United States District Judge




                            2
